TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00606-CV



                                          K. L., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee



                 FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
             NO. C2013-0881A, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant K.L. filed her notice of appeal on September 15, 2014 and appellant’s brief

was due October 20, 2014. Counsel for appellant requested and received a motion for extension of

time to file appellant’s brief. Counsel now seeks a second extension, noting that a revised final order

signed on October 22, 2014 was omitted from the clerk’s record. A supplemental clerk’s record

containing that order has been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing

180 days for court’s final disposition). The accelerated schedule constrains this Court’s leeway

in granting extensions. In this instance, we will grant the motion in part and order counsel to file

appellant’s brief no later than November 17, 2014. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.
              It is ordered on November 6, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




                                              2